Citation Nr: 0727294	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-16 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for left knee disability, 
to include as secondary to service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985, and from March 1990 to February 1994.  He had 
a period of active duty for training (ACDUTRA) from August to 
December 1987.

This matter is on appeal to Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from decisions of the 
VA Regional Office (RO) in Chicago, Illinois.

The appellant was afforded a videoconference hearing in 
January 2006 before the undersigned Veterans Law Judge 
sitting at Washington, DC.  The transcript is of record.  The 
case was advanced on the docket pursuant to 38 C.F.R. 
§ 20.900 (2006) in March 2006.  

In a decision dated in March 2006, the Board reopened a prior 
final decision on the issue of entitlement to service 
connection for right knee disability, and remanded the claim 
to the RO for further development.  

This appeal is once more before the Board from a May 2007 RO 
determination to confirm and continue the denial of service 
connection for a left knee disorder, to include as secondary 
to service-connected right knee disability. 

Following review of the record, the appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The service medical record do not reflect any treatment for 
left knee complaints or symptoms.  However, reference to an 
old left knee injury/laxity was recorded in ACDUTRA records 
in November 1987 when the appellant was being seen for right 
knee symptoms.  On orthopedic consultation in January1993, 
history of left knee injuries in the past was noted.  
Examination of the left knee disclosed a positive Lachman's 
test with endpoint.  Assessments included old left ACL 
(anterior cruciate ligament) tear.  Left knee range of motion 
was shown to be from zero to 130 degrees in July 1993.  

On post service VA examination in June 1995, the veteran 
related that he had had an injury to the left knee prior to 
military service but did not elaborate.  The record reflects 
that he injured the left knee at work in December 1998 and 
denied previous injury to that joint.  Magnetic resonance 
imaging (MRI) of the left knee was interpreted as showing old 
degenerative changes from an old injury.  The treating 
physician emphasized that the arthritis findings could not be 
attributed to the recent acute trauma.  

Service connection was granted for degenerative changes of 
the right knee by rating action dated in December 2003.

The veteran now asserts that he sustained injury to left knee 
at the same he injured the right knee in service, or that 
left knee disability is secondary to the service-connected 
right disorder.  Review of the record discloses that he was 
afforded a VA examination in February 2004 where the examiner 
found that it was less likely as not that the left knee 
condition was due strictly to the right knee condition.  

Service connection may be granted for a disability that is 
proximately due to or the result of an established service-
connected disorder. 38 C.F.R. § 3.310 (2006).  This includes 
disability made chronically worse by service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board observes that the VA examination in 2004 did not 
consider whether or not the veteran's left knee had been made 
chronically worse by the service-connected right knee and 
this must be addressed.  

In the medical summary on most recent VA examination in April 
2007, the examiner noted that the claims folder had been 
reviewed.  The Board observes, however, that there was no 
discussion of notations in the service medical records 
referring to left knee findings, or the possibility that a 
left knee disorder pre-existed service, as suggested by the 
record.  In this regard, the Board finds that the April 2007 
examination is inadequate for adjudication purposes, and that 
further development is warranted.  The Board finds that a 
special orthopedic examination is warranted for a more 
definitive and clarifying opinion to the etiology of current 
left knee disability, and whether it is related to service on 
any basis.

Additionally, in view of evidence suggestive of pre-service 
left knee trauma, the veteran should be requested to provide 
information regarding treatment for the left knee prior to 
service.  As well, the record reflects that the appellant 
receives continuing VA outpatient treatment for knee 
disability.  The most recent records date through February 
2007.  Therefore, the clinical data from March 2007 should 
secured and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006), and any 
other legal precedent are fully 
complied with and satisfied. 

2.  The veteran should be 
contacted and requested to 
identify all healthcare providers 
who treated him prior to service 
for left knee injury.  He should 
be requested to complete and 
return the appropriate release 
forms so that VA can obtain any 
identified evidence.

3.  VA outpatient records dating 
from March 2007 should be 
retrieved and associated with the 
claims folder.  

4.  After an appropriate period of 
time for all available records 
and/or responses from the above 
have been received, the veteran 
should be scheduled for 
examination by a VA orthopedist, 
preferably by a physician who has 
not seen him previously.  The 
claims file and a copy of this 
remand must be made available to 
and be reviewed by the examiner.  
The examiner should indicate if 
the claims folder was reviewed.  
The examination report should 
reflect consideration of the 
veteran's medical history, current 
complaints, and other assertions, 
etc.  Based upon review of the 
evidence and the physical 
examination, the examiner should 
provide opinions as to a) whether 
it is at least as likely as not 
that references to the left knee 
in service were indicative of a 
pre-service left knee condition; 
b) if so, whether it is at least 
as likely as not that the left 
knee was clearly and unmistakably 
aggravated by active duty; c) 
whether it is at least as likely 
as not that the left knee was 
injured during service to which 
subsequent degenerative changes 
are attributable; d) whether it is 
at least as likely as not that a 
current left knee disorder is 
secondary to service-connected 
right knee disability; and e) 
whether the left knee has been 
made chronically worse by the 
right knee.  If aggravation is 
found, the examiner should offer 
an assessment of the extent of 
additional disability resulting 
from aggravation by the right 
knee.  

The findings and well-rationalized 
opinions to the questions 
presented should be set forth in 
detail.

5.  The veteran should be advised 
of the consequences of failure to 
report for examination.

6.  The RO should ensure that the 
medical report requested above 
complies with this remand.  If the 
report is insufficient, or if any 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

7.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
record is returned to the Board 
for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

